UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8017



KEITH BARILE,

                                              Plaintiff - Appellant,

          versus


S. K. YOUNG; JON MASELLA, on site monitor,
Wallens Ridge State Prison; H. JORDAN, R.D.A.,
Wallens Ridge State Prison,

                                           Defendants - Appellees,

          and


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections; JACK TOKARZ, Deputy Com-
mander, Department of Corrections,

                                                          Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-706)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Keith Barile, Appellant Pro Se. Banci Enga Tewolde, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; David Ernest
Boelzner, Heather Marie Kofron, WRIGHT, ROBINSON, OSTHIMER & TATUM,
Richmond, Virginia; Joseph Patrick Callahan, RAWLS & MCNELIS, P.C.,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Keith Barile appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 2001) complaint without prejudice

for failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C.A. § 1997e(a) (West Supp. 2001).   Because Appellant did not

demonstrate to the district court that he had exhausted admin-

istrative remedies or that such remedies were not available, the

court’s dismissal of the action, without prejudice, was not an

abuse of discretion.    We therefore affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED



                                 2